Buchanan, J.
This is a suit upon a promissory note. The defence is failure of consideration ; that the note was given for the price of a slave, who was affected with a redhibitory malady, of which he died.
The date of the sale of the slave in question was the 2d January, 1852.. A witness proves that the slave was sick two days after the sale, hut no physician is proved to have been called in until some time in April following. He died in September of the'same year.
The evidence is that the slave was found by the physician, at his first visit in April, to he affected with scrofulous ulcers. They did not heal, but continued to increase in number until the slave took a diarrhoea, and wasted awaj' until he died.
The cause of the death of the slave is not very clearly stated in the evidence of the physician who attended him. His language is as follows : “ The derangement of the bowels was not, in the opinion of the witness, the immediate cause of the boy’s death. That derangement, no doubt, contributed to that result, but the scrofulous disease of the limbs, as the bowels almost always sympathize with that disease.”
The neglect of defendant to call in medical advice for so long a time after the first symptoms of disease manifested themselves on the slave, constitutes, under the established jurisprudence of this court, a bar to his action of redhibition. Neither is there any proof that any tender was made of the slave to the vendor, as might have been done.
It is therefore adjudged and decreed, that the judgment of the District Court be reversed, and that plaintiffs recover of defendants, Joseph M.\ Young and Beverly Dunn, in solido, six hundred and ninety dollars, with eight per cent, per annum interest from January 2d, 1852, until paid, and costs in both, courts.